Case 3:07-cr-30030-KES Document 51 Filed 05/03/21 Page 1 of 6 PageID #: 2137




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                            CENTRAL DIVISION


UNITED STATES OF AMERICA,                           3:07-CR-30030-01-KES

                   Plaintiff,
                                                ORDER DENYING MOTION FOR
       vs.                                          RELIEF UNDER THE
                                                     FIRST STEP ACT
NOELLE M. DUBRAY,

                   Defendant.


      Defendant, Noelle M. DuBray, filed a second motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A)(i). Docket 47. Plaintiff, the United States

of America, opposes the motion. Docket 50. For the following reasons, the court

denies defendant’s motion for compassionate release.

                                BACKGROUND

      The background of DuBray’s case was set forth in the court’s order dated

September 22, 2020. Docket 46. To summarize, on November 2, 2007, this

court sentenced DuBray to 210 months in custody for second degree murder in

violation of 18 U.S.C. §§ 1153 and 1111. Docket 33 at 2; Docket 34 at 2.

DuBray is incarcerated at FCI Waseca, a low-security correctional institution in

Waseca, Minnesota. Fed. Bureau of Prisons, https://www.bop.gov/inmateloc/

(last checked Apr. 26, 2021). She is 41 years old. Id. DuBray is eligible for

home confinement on November 3, 2021, and her scheduled release date is

May 3, 2022. Id.; Docket 41 at 827.

      In support of her motion, DuBray urges the court to consider her testing

positive for COVID-19 on September 18, 2020, her efforts at rehabilitation, and
Case 3:07-cr-30030-KES Document 51 Filed 05/03/21 Page 2 of 6 PageID #: 2138




the Second Chance Act. Docket 47; Docket 49 at 152. DuBray argues the

current circumstances at FCI Waseca coupled with her positive COVID-19

diagnosis warrants early release. Docket 47 at 1-2.

      The government opposes DuBray’s motion, arguing that the First Step

Act revised the Second Chance Act by granting the Bureau of Prisons (BOP)

jurisdiction regarding home confinement, rather than the judiciary. Docket 50

at 1-3. Additionally, the government asserts the court appropriately denied

DuBray’s initial motion for release and she has failed to show “extraordinary

and compelling reasons” for release now. Id. at 3.

                                 DISCUSSION

      The court detailed the governing law and analysis it uses when

confronted with a compassionate release motion in its order dated September

22, 2020. Docket 46. For current purposes, it is sufficient to note that because

sentences are final judgments, a court ordinarily “may not modify a term of

imprisonment once it has been imposed[.]” 18 U.S.C. § 3582(c). But Congress

made changes to the law through the First Step Act (FSA), which permit

inmates in specified circumstances to file motions in the court where they were

convicted seeking compassionate release. See Pub. L. No. 115-391, § 603(b)(1)

132 Stat. 5194, 5239 (2018). Compassionate release provides a narrow path for

defendants with “extraordinary and compelling reasons” to leave custody early.

18 U.S.C. § 3582(c)(1)(A)(i). When considering whether to grant a motion for

compassionate release the court must consider the § 3553(a) sentencing factors

and the applicable policy statements issued by the Sentencing Commission.

                                       2
Case 3:07-cr-30030-KES Document 51 Filed 05/03/21 Page 3 of 6 PageID #: 2139




18 U.S.C. § 3582(c)(1)(A). The burden to establish that a sentence reduction is

warranted under 18 U.S.C. § 3582(c) rests with the defendant. See United

States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

         As of May 3, 2021, there are currently no active COVID-19 cases among

FCI Waseca’s inmates. See BOP: COVID-19 Update, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last visited May 3, 2021). FCI Waseca has

reported no inmate deaths from COVID-19, and 407 inmates have recovered as

of May 3, 2021. Id. The total population at FCI Waseca is currently 708

persons. Fed. Bureau of Prisons,

https://www.bop.gov/locations/institutions/was/ (last visited May 3, 2021).

The reported information demonstrates the COVID-19 outbreak at FCI Waseca

was widespread, but not devastating. This persuades the court that FCI

Waseca has acted appropriately to treat inmates who contracted COVID-19.

The court believes the facility will continue to appropriately treat inmates who

do so.

         Additional measures to protect inmates from future COVID-19 outbreaks

are begin taken. The BOP has implemented a COVID-19 vaccination plan to

protect inmates and staff and limit the transmission of COVID-19 within the

facilities. See Fed. Bureau of Prisons, BOP: COVID-19 Update,

https://www.bop.gov/coronavirus/ (last visited May 3, 2021). As of May 3,

2021, 157,600 doses have been administered systemwide. Id. At FCI Waseca,

98 staff and 99 inmates were fully inoculated as of May 3, 2021. Id. According

to the BOP, those inmates who wish to receive the vaccine will have an

                                        3
Case 3:07-cr-30030-KES Document 51 Filed 05/03/21 Page 4 of 6 PageID #: 2140




opportunity to do so, but

       [w]hen an institution receives an allocation of the vaccine, it is first
       offered to full-time staff at that location, given that staff - who come
       and go between the facility and the community - present a higher
       potential vector for COVID-19 transmission. Vaccinating staff
       protects fellow staff, inmates at the facility, and the community.

Id.

       DuBray asserts that her positive COVID-19 diagnosis warrants early

release from custody. Docket 47 at 1. DuBray tested positive for COVID-19 on

September 18, 2020. Docket 49 at 863. DuBray suffered from mild symptoms

such as a cough, nasal congestion, fatigues, aches and pain, diarrhea, and loss

of taste or smell. Id. at 793, 796, 799. During her fifth day in quarantine, she

reported no symptoms. Id. at 787, 790. She was prescribed an inhaler for a dry

hacking cough following her diagnosis. Id. at 783. On September 25, 2020,

DuBray’s course of COVID-19 was considered “resolved” by the BOP medical

staff. Id. at 17.

       These circumstances do not constitute “extraordinary and compelling

reasons” under 18 U.S.C. § 3582(c)(1)(A)(i), and the court has denied

compassionate release motions under similar circumstances. See, e.g., United

States v. Muhs, 4:19-CR-40023-02-KES, 2021 WL 534517, at *4-5 (D.S.D. Feb.

12, 2021) (denying compassionate release to defendant with obesity, chronic

viral hepatitis, and confirmed case of COVID-19); United States v. Odie, 4:17-

CR-40016-01-KES, 2021 WL 253576, at *2-3 (D.S.D. Jan. 26, 2021) (denying

reconsideration of compassionate release for defendant with confirmed case of



                                          4
Case 3:07-cr-30030-KES Document 51 Filed 05/03/21 Page 5 of 6 PageID #: 2141




mild COVID-19); United States v. Adame, 4:18-CR-40117-05-KES, 2020 WL

7212096, at *3-4 (D.S.D. Dec. 7, 2020) (denying compassionate release to

defendant with BMI of 33.8, asthma, anxiety, and positive case of COVID-19).

      Finally, DuBray requests the court consider the Second Chance Act

when considering her case. Docket 47 at 2. The First Step Act expanded the

scope of the Second Chance Act of 2007. See BOP: An Overview of the First Step

Act, https://www.bop.gov/inmates/fsa/overview.jsp (last visited Apr. 28,

2021); Congressional Research Service: The First Step Act of 2018: An Overview,

https://fas.org/sgp/crs/misc/R45558.pdf (last visited on Apr. 28, 2021). The

Second Chance Act of 2007 was intended to help prisoners returning to society

to break cycles of crime and start new lives. See Pub. L. No. 110-199, § 3, 122

Stat. 657, 658 (2008). The key elements included authorizing services like drug

treatment, mentoring, and transitional services through prisoner reentry

initiatives. See id. §§ 201, 211, 212, 231.

      The Second Chance Act, however, did not establish another avenue for

inmates to obtain early release through the courts. To the extent that the First

Step Act expanded the judiciary’s role in permitting courts to entertain

compassionate release motions directly from the prisoner, this court has

already addressed any possible considerations within the Second Chance Act

when ruling on Dubray’s motion.

      The court finds DuBray’s current circumstances do not clear the high

bar necessary to warrant compassionate release for “extraordinary and

                                         5
Case 3:07-cr-30030-KES Document 51 Filed 05/03/21 Page 6 of 6 PageID #: 2142




compelling” reasons. In addition, the court’s evaluation of the 3553(a) factors

has not changed over the intervening months since DuBray’s initial motion for

release was denied. The court commends DuBray for her participation in

educational programming while in custody and for reducing her custody level

to minimum. Docket 49 at 933-934; Docket 47 at 2. Dubray will soon be

eligible for home detention. In the meantime, the court encourages her to

continue developing skills and gaining insight to begin a new way of life.

                                 CONCLUSION

      DuBray has failed to satisfy the extraordinary and compelling reason

standard. Thus, it is

      ORDERED that defendant’s second motion compassionate release under

the First Step Act (Docket 47) is denied.

      Dated May 3, 2021.

                                     BY THE COURT:


                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE




                                        6
